Title: [March 1774]
From: Washington, George
To: 




March 1. Mr. & Mrs. Calvert & Miss Calvert with Mr. Custis & his Wife & Mr. George Digges came to Dinner.

   
   
   On 20 Feb., Jacky Custis had written to GW: “All the [Calvert] family . . . expect to see you on Tuesday 1st. of March, if the Weather permits” (DLC:GW).



 


2. Walkd with Mr. Calvert &ca. to my Mill & Back. Mr. Muir, Mr. Piper, & Mr. Adams came to Dinner & stayd all Night.
 


3. Miss Carlyle, Miss Ramsay, Mr. Dulany Doctr. Rumney, & Messrs. Herbert, Brown, Fitzgerald, Harrison Campbell and Alexr. Steward came to Dinner & Stayd all Night—as did Vale. Crawford. Piper Adam & Muir went away after Dinner.

	
   
   Valentine Crawford was on his way to Baltimore with a request from GW to a sea captain, William McGachen, to buy some white servants for Crawford to take with him on the Kanawha expedition (13 Mar. 1774, DLC:GW).



 


4. All except Mr. Calverts Family Mr. Digges, Dulany & Doctr. Rumney went away after Dinner.
 


5. Mr. Dulany & Doctr. Rumney went away after Dinner.
 


6. The rest of the Company remaining.
 


7. Mr. Calvert, Lady, & daughter with Mr. Geo. Digges went away after breakfast.
 


8. I set of for Berkley &ca. & to Meet Mr. James Mercer at Bull run, on a div[isio]n of that Land between him and his Brothers. Dined at Moss’s & lodgd at Leesburg.

GW was a court-appointed trustee for James Mercer’s brother George, who was in England.


   
   GW took the main road from Alexandria to Leesburg. Later that same year Nicholas Cresswell, in taking the same route, found the road to be “very bad, cut to pieces with the waggons.” Cresswell stopped halfway between Alexandria and Leesburg at “Mosses Ordinary, Loudoun County,” which he found to be the only “public House” between those two towns (CRESSWELLLincoln MacVeagh, ed. The Journal of Nicholas Cresswell, 1774–1777. New York, 1924., 47–48). In 1759 John Moss had been licensed by the Loudoun County court to keep an ordinary in Leesburg (WILLIAMS [1]Harrison Williams. Legends of Loudoun: An account of the history and homes of a border county of Virginia’s Northern Neck. Richmond, 1938., 105). By 1774 Moss had probably moved to the ordinary that had earlier been run by James and Richard Coleman, on Sugar Land Run, about halfway between Alexandria and Leesburg. This southernmost section of Loudoun County was added to Fairfax County in 1798 (HARRISON [1]Fairfax Harrison. Landmarks of Old Prince William: A Study of Origins in Northern Virginia. Berryville, Va., 1964., 326–29).



 


9. Dined at Snickers’s & lodgd at Fairfield.
 


10. Went by my Tenants on Bullskin to my Brothers at Harewood.
 


11. At Harewood all day.
 


12. Returnd by my Tenants on Bullskin to Fairfield.
 


13. At Fairfield all day with others.
 


14. Set of for my Tenants in Fauquier, and lodged at one Lewis Lemarts a Tenants.


   
   Lewis Lemart (Lamart) began leasing one of GW’s lots on the Fauquier-Loudoun County border in Dec. 1772 at £7 per year for 150 acres. The lease was renewed annually, at the same rental, until 1786 (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 68).



 


15. At Lewis Lemarts till the Afternoon with my Tenants & making Leases. Rid to Cap. Ashby’s in the Afternoon.
 


16. Viewed my Land on Chattins Run & Goose Creek, & came to Mr. Thos. Wests to Dinner to meet Mr. Mercer.


   
   Charles West’s son Thomas was now assisting his father at the family ordinary.



 


17. Looking over & running some Lines of Mercers Bullrun Tract. Returnd & lodgd at Wests again.

	
   
   In checking some boundaries of the Mercer land that he would be responsible for selling in the fall, GW found that a mill had been built by a local settler inside a supposed Mercer line. GW sided with the mill owner (GW to James Mercer, 28 Mar. 1774, NNgWHM).



 



18. On the same business again. Returnd to Mr. Wests at Night.
 


19. At Wests (my Horses being lost) till One Oclock then (after they were found) rid down to Mr. Edd. Paynes & lodgd there.
 


20. Got home to Breakfast.
 


21. At home all day. Alone.
 


22. At home all day. In the afternoon Mr. Thos. Addison came & stayed all Night. Also Mrs. Barnes.


   
   In 1767 Thomas Addison (d. 1774) of Oxon Hill, eldest son of John Addison (1713–1764), married Rebecca Dulany, daughter of Walter Dulany (d. 1773) of Annapolis.



 


23. At home all day. Doctr. Rumney came to Dinner.
 


24. At home all day Doctr. Rumney continuing here. As did Mr. Valentine Crawford who came last Night.

	
   
   Crawford returned from Baltimore with four servants indentured for three years, four convict servants, and a married couple indentured for four years, at a total price of £110 sterling (William McGachen to GW, 13 Mar. 1774, DLC:GW). GW apparently sent most of these servants on the Kanawha expedition that left Mount Vernon on 31 Mar.



 


25. At home all day. Doctr. Rumney went away after Dinner.
 


26. At home all day. Doctr. Craik came here to Dinner and stayd all Night.
 


27. Went to Pohick Church and returnd to Dinner.
 


28. Doctr. Craik went away after Breakfast. I went up to Alexandria to the Sale of the Anne & Elizabeth which I bought myself at the price of £175. Returnd home in the Afternoon.

	
   
   This purchase was in consequence of the voyage of the brigantine Fairfax to the West Indies in the summer of 1772, carrying a cargo of herring and flour which GW had placed in the care of Daniel Jenifer Adams (see main entry for 22 July 1772). After selling the cargo, Adams bought the Fairfax from the captain, renamed it the Anne and Elizabeth (in honor, apparently, of his sisters). It was not until the end of Feb. 1774 that GW was, by court order, finally able to

get the brig to Alexandria, “within Thirty days after her arrival at which place if Mr. Daniel Jenifer Adams did not pay my demand agreeably to the terms of the Bottomry Bond I am to dispose of the Vessell” (GW to Thomas Pollock, 29 Nov. 1773, DLC:GW). GW later recorded that “after laying a Month agreeable to the terms of the Bond and being Advertized for Sale during that time . . . I was compelld to buy it in myself . . . much against my Inclination, as I had no desire of being concernd in Shipping.” GW renamed the brig the Farmer and sent it off to the West Indies in May with another cargo of herring and flour (GW to Robert McMickan, 10 May 1774, DLC:GW; General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 57, 99, 117). GW alternately called this craft a brig and a brigantine, although by this time these were two distinct types of vessels. Both were two-masted, square-rigged vessels, but the brigantine differed from the brig in not carrying a square mainsail.



 


29th. At home all day alone.
 


30. Walk in the Evening over my three Plantations in the Neck.


   
   On this day GW revised and completed his instructions to Valentine Crawford for the party setting out to seat GW’s Kanawha River lands. The instructions, which are quite detailed, include the following directions: “that as much Ground as possible may be got in order for Corn, & planted therewith, I would have you delay building & Tenting till the Season is too late for Planting. . . . It will be essentially necessary to have all the work done upon any one Tract appraisd before you move to the next Tract” (DLC:GW). The appraisal, usually by local county court justices, was to satisfy the land law requiring improvements within the three-year limit (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 3:312–13).



 


31. Mr. George Johnston dind here. I rid as [far as] the Gumsp[rin]g with my People and Vale. Crawford who were moving to the Ohio.


   
   George Johnston, Jr. (1750–1777), a son of George Johnston (d. 1766), attorney of Fairfax County, in 1775 was made a captain in the 2d Virginia Regiment. In Jan. 1777, with the rank of lieutenant colonel, he became an aide-de-camp to GW, serving until his death in the fall of 1777.



   
   Before Crawford could get his “People” to GW’s lands, Dunmore’s War broke out between settlers and Indians along the Ohio frontier. Less than two months after leaving Mount Vernon, Crawford gave up in the face of the hostilities and sold the servants to frontier buyers, including two to himself (Crawford to GW, 27 July 1774, DLC:GW).



